Title: From George Washington to Alexander Hamilton, 9 August 1781
From: Washington, George
To: Hamilton, Alexander


                        
                            Dr Sir
                            Head Quarters Augst 9th 1781
                        
                        I have recd your Letter of the 7th. Shoes will be issued to the State Companies under your Command, upon your
                            Return—I will only recommend, that proper precautions should be taken respecting the delivery, & that the men of
                            the State Companies should be made accountable for them: the same mode will be pursued in supplying the other Companies,
                            as has been formerly practiced. I am Dr Sr Your Most Obedt Servt.

                        
                            P.S. Capt. Sacket & Capt. Williams Should become responsible to the Clothier that the shoes are
                                properly accounted for—The Shoes may be drawn & issued thro the Channell of the same Person, who is employed
                                by Colo. Scammell for the same purpose.
                        

                    